Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 04/25/2022.  Claims 2-21 have been presented for examination. Claims 2, 8, 14, and 20.  Claims 2-21 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shintani (Pat. No.: 6,137,480) in view of Park (Pub. No.: 2008/0169909 A1) and Brown (Pub. No.: 2005/0256878 A1).
1) In regard to claim 14, Shintani discloses the claimed system (fig. 1) comprising:
a sensor device (fig. 1: 1) including a reader device (fig. 3: 14) and a memory including instructions that (col. 2, lines 66-67 to col. 3, line 1), when executed by the sensor device, causes the system to:
detect a personal digital key (PDK) (fig. 1: 2) within a proximity zone of the sensor device (fig. 1: W); 
responsive to verification of the login information from the PDK, logging a user into an application (col. 3, lines 11-17); and
responsive to determining that the PDK is no longer within the proximity zone of the sensor device, automatically log the user out of the application (col. 4, lines 48-57).
Shintani does not explicitly disclose initiating wireless transmission of a request for login information from the PDK when the PDK is detected, and a unique access key to an application is sent to the PDK and is used to unlock the login information stored in the PDK.
However, Park discloses it has been known for a wireless access device to initiate wireless transmission with a wireless tag when the wireless tag is detected (fig. 1 and ¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Shintani to initiate wireless transmission once the tag is detected, as taught by Park.
One skilled in the art would be motivated to modify Shintani as described above in order to increase the security of the wireless tag.

Furthermore, Brown discloses it has been known for a system to transmit to a portable key an access key to be used to access the memory of the portable key for a specific application (¶0042-¶0043).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Shintani to transmit a an access key associated with a certain memory block, as taught by Brown.
One skilled in the art would be motivated to modify Shintani as described above in order to insure the device in communication with the PDK is an authorized device, as taught by Brown (¶0003).
 
2) In regard to claim 15 (dependent on claim 14), Shintani, Park and Brown further disclose the system of claim 14, wherein the instructions, when executed by the sensor device, further cause the system to receive the login information from a secure memory element of the PDK (Park ¶0054).

3) In regard to claim 16 (dependent on claim 14), Shintani, Park and Brown further disclose the system of claim 14, wherein the PDK is a cellular phone (Park ¶0100).

4) In regard to claim 17 (dependent on claim 14), Shintani, Park and Brown further disclose the system of claim 14, wherein the login information comprises a username and a password (Shintani col. 2, lines 39-45).

5) In regard to claim 18 (dependent on claim 14), Shintani, Park and Brown further disclose the system of claim 14, wherein to initiate the wireless transmission, the instructions, when executed by the sensor device, further cause the system to initiate the wireless transmission of an access key to the PDK (Park ¶0054).

6) In regard to claim 19 (dependent on claim 14), Shintani, Park and Brown further disclose the system of claim 14, wherein the instructions, when executed by the sensor device, further cause the system to wirelessly receive the login information from the PDK and automatically initiate the verification of the login information responsive to receiving the login information (Shintani col. 3, lines 11-17).

7) In regard to claim 20, claim 20 is rejected and analyzed with respect to claim 14 and the references applied. 
 
8) In regard to claim 21 (dependent on claim 20), claim 21 is rejected and analyzed with respect to claim 15 and the references applied. 


9) In regard to claim 2, claim 2 is rejected and analyzed with respect to claim 14 and the references applied. 

10) In regard to claim 3 (dependent on claim 2), claim 3 is rejected and analyzed with respect to claim 15 and the references applied. 

11) In regard to claim 4 (dependent on claim 2), claim 4 is rejected and analyzed with respect to claim 16 and the references applied. 

12) In regard to claim 5 (dependent on claim 2), claim 5 is rejected and analyzed with respect to claim 17 and the references applied. 

13) In regard to claim 6 (dependent on claim 2), claim 6 is rejected and analyzed with respect to claim 18 and the references applied. 

14) In regard to claim 7 (dependent on claim 2), claim 7 is rejected and analyzed with respect to claim 19 and the references applied. 

15) In regard to claim 8, claim 8 is rejected and analyzed with respect to claim 14 and the references applied. 

16) In regard to claim 9 (dependent on claim 8), claim 9 is rejected and analyzed with respect to claim 15 and the references applied. 

17) In regard to claim 10 (dependent on claim 8), claim 10 is rejected and analyzed with respect to claim 16 and the references applied. 

18) In regard to claim 11 (dependent on claim 8), claim 11 is rejected and analyzed with respect to claim 17 and the references applied. 

19) In regard to claim 12 (dependent on claim 8), claim 12 is rejected and analyzed with respect to claim 18 and the references applied. 

20) In regard to claim 13 (dependent on claim 8), claim 13 is rejected and analyzed with respect to claim 19 and the references applied. 

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684